Villa-Capellan v Mendoza (2016 NY Slip Op 00275)





Villa-Capellan v Mendoza


2016 NY Slip Op 00275


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Friedman, J.P., Acosta, Andrias, Richter, JJ.


16477 308638/12

[*1] Jose Villa-Capellan, Plaintiff-Appellant,
vRigoberto Cristobal Mendoza, Defendant, U-Haul Company of Arizona, Defendant-Respondent.


Louis A. Badolato, Roslyn Harbor, for appellant.
Nicoletti Gonson Spinner LLP, New York (Kevin Pinter of counsel), for respondent.

Order, Supreme Court, Bronx County (Sharon A. M. Aarons, J.), entered January 13, 2015, which granted defendant U-Haul Company of Arizona's (U-Haul) motion for summary judgment, unanimously affirmed, without costs.
On November 27, 2010, a vehicle owned by U-Haul and operated by defendant Mendoza collided with a vehicle owned and operated by plaintiff. Mendoza had rented the U-Haul vehicle on November 27, 2010, and returned it the following day.
Under the Graves Amendment, the owner of a leased or rented motor vehicle cannot be held vicariously liable "for harm to persons or property that results or arises out of the use, operation, or possession of the vehicle during the period of the rental or lease, if—- (1) the owner (or an affiliate of the owner) is engaged in the trade or business of renting or leasing motor vehicles; and (2) there is no negligence or criminal wrongdoing on the part of the owner (or an affiliate of the owner)" (49 USC 30106[a]; see Jones v Bill, 10 NY3d 550, 553 [2008], cert dismissed 555 U.S. 1028 [2008]). U-Haul sufficiently established that the accident was not the result of any negligent maintenance of the vehicle on its part through, inter alia, evidence that Mendoza intentionally caused the collision as part of a scheme in which he was offered a cash payment to participate in the accident. In opposition, plaintiff, who was the unwitting victim of Mendoza's scheme, offered only speculation that the vehicle had been negligently maintained by U-Haul. Accordingly, U-Haul was entitled to summary judgment dismissal under the Graves Amendment.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK